 


114 HRES 304 EH: Electing certain Members to standing committees of the House of Representatives.
U.S. House of Representatives
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 
1st Session 
H. RES. 304 
In the House of Representatives, U. S.,

June 10, 2015
 
RESOLUTION 
Electing certain Members to standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on Agriculture:Mr. Kelly of Mississippi.

Committee on Science, Space, and Technology: Mr. Abraham. Committee on Small Business:Mr. Kelly of Mississippi.

 
 
Karen L. Haas,Clerk.
